                  IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                  CIVIL ACTION NO. 3:17-CV-037-FDW-DCK

 UNITED STATES OF AMERICA, et al,
 ex rel. TARYN HARTNETT and DANA
 SCHOCHED,

               Plaintiffs,
                                                   ORDER
    vs.

 PHYSICIANS CHOICE LABORATORY
 SERVICES, et al.,

               Defendants.


       THIS MATTER IS BEFORE THE COURT on the “Joint Motion To Stay

Discovery And Modify Case Management Order” (Document No. 97) filed February 5, 2020.

Having carefully considered the motion and the record, the undersigned will deny the motion.

       The parties’ motion seeks to stay this matter pending resolution of “Defendant Philip

McHugh’s Motion To Dismiss …” (Document No. 73); however, shortly after the motion to

stay was filed, the Court issued an Order denying the motion to dismiss and directing the

parties to proceed with discovery. See (Document No. 98).

       IT IS THEREFORE ORDERED that the “Joint Motion To Stay Discovery And

Modify Case Management Order” (Document No. 97) is DENIED.

       SO ORDERED.


                                      Signed: February 6, 2020
